NOTICE OF ALLOWANCE

Claims 1-2, 4-6, 8-9, 11-14 and 16 are allowed.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Feng Ma on 15 December 2021.

The application has been amended as follows: 

1. (Currently amended) A display control method applicable to an electronic device, wherein the electronic device comprises a processor and an active-matrix organic light- emitting diode (AMOLED) display, and the method comprises: obtaining a delay instruction from the processor, wherein the delay instruction comprises a delay duration required to display a current image frame; determining a plurality of control pulses required to display the current image frame according to the delay duration, wherein duty cycles of the plurality of the control pulses are identical; and upon a synchronization signal is received, generating each of the plurality of the control pulses sequentially, wherein the control pulse is configured to control the AMOLED display for dimming and displaying; 
wherein the determining the plurality of control pulses required to display the current image frame according to the delay duration comprises: performing a remainder operation on the delay duration with a preset duration to obtain a quotient as a first number of first control pulses whose duration is the preset duration and a remainder as a duration of a second control pulse, wherein a target number of the plurality of control pulses required is determined as a sum of a second number of control pulses corresponding to a refresh period of the AMOLED display, the first number of the first control pulses, and a number of the second control pulse, and the preset duration refers to a fixed duration previously set for the control pulse; and obtaining a duty cycle of each control pulse, wherein the duty cycles of the control pulses are identical. 

3. 	(cancelled) 

5. (Currently amended) A driving circuit applicable to an electronic device having an active-matrix organic light-emitting diode (AMOLED) display, wherein the driving circuit comprises a communication circuit, a cache, a processing circuit, and a pulse generator, the communication circuit is configured to obtain image frame data to be displayed and a delay instruction; the cache is configured to cache the image frame data; the processing circuit is configured to determine a plurality of control pulses required to display a current image frame according to a delay duration, wherein duty cycles of the plurality of the control pulses are identical; and the pulse generator is configured to sequentially generate each of the plurality of the control pulses when receiving a synchronization signal, wherein the control pulse is configured to control the AMOLED display for dimming and displaying; 
wherein the processing circuit is configured to determine the plurality of control pulses required to display the current image frame according to the delay duration by: performing a remainder operation on the delay duration with a preset duration to obtain a quotient as a first number of first control pulses whose duration is the preset duration and a remainder as a duration of a second control pulse, wherein a target number of the plurality of control pulses required is determined as a sum of a second number of control pulses corresponding to a refresh period of the AMOLED display, the first number of the first control pulses, and a number of the second control pulse, while the preset duration refers to a fixed duration previously set for the control pulse; and obtaining a duty cycle of each control pulse, wherein the duty cycles of the control pulses are identical.
; 
wherein the processing circuit is configured to determine the plurality of control pulses required to display the current image frame according to the delay duration by: performing a remainder operation on the delay duration with a preset duration to obtain a quotient as a first number of first control pulses whose duration is the preset duration and a remainder as a duration of a second control pulse, wherein a target number of the plurality of control pulses required is determined as a sum of a second number of control pulses corresponding to a refresh period of the AMOLED display, the first number of the first control pulses, and a number of the second control pulse, and the preset duration refers to a fixed duration previously set for the control pulse; and obtaining a duty cycle of each control pulse, wherein the duty cycles of the control pulses are identical.

15. (Cancelled).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/               Primary Examiner, Art Unit 2621